Citation Nr: 0018179	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date earlier than December 4, 
1996, for entitlement to nonservice-connected disability 
pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had verified active military service from April 
1966 to March 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&RO) in Cheyenne, 
Wyoming.  The Board in December 1996 remanded the case and 
thereafter the M&RO granted entitlement to nonservice-
connected disability pension benefits.  The veteran filed a 
timely appeal of the effective date for entitlement.  The 
M&RO recently returned the case to the Board for appellate 
consideration of this matter.  Information recently received 
at the Board indicates that the veteran now resides within 
the jurisdiction of the VARO in Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran served during the Vietnam era, he was born in 
April 1945 and completed two years of college.

2.  The veteran in January 1997 withdrew an appeal to the 
Board of a M&RO rating decision in July 1994 that denied 
entitlement to a permanent and total disability rating for 
pension purposes. 

3.  His application to reopen the claim for nonservice-
connected disability pension, received at the M&RO on 
December 9, 1996, and continuously prosecuted was 
supplemented with evidence showing VA hospitalization from 
December 4, 1996, for disabling conditions. 


CONCLUSION OF LAW

The criteria for an effective date earlier than December 4, 
1996, for entitlement to nonservice-connected disability 
pension benefits have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.157, 3.400(b)(1)(ii) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that in July 1993 this veteran of wartime 
service filed his initial application with VA for nonservice-
connected disability pension benefits.  At the time he 
reported his date of birth in April 1945, that he completed 
two years of college and had last worked in late 1990 as a 
self-employed carpenter.

The RO in July 1994 denied the claim after a review of VA 
medical treatment records and a psychiatric examination 
report.  The veteran disagreed in late 1994 and he completed 
an appeal to the Board in March 1995.  The veteran signed 
both documents.  Before the case arrived at the Board, the 
M&RO considered his hearing testimony and Social Security 
Administration (SSA) records but did not change the earlier 
decision.  The SSA records showed entitlement to disability 
benefits was established from July 1993.

The record shows that the representative in February 1996 
submitted a VA form to the M&RO to advise that "per 
conversation with veteran he wishes to with draw his 
appeal."  The M&RO initially accepted this statement but 
then asked that the veteran submit a signed statement.  The 
representative mailed a VA form with the statement "I 
withdraw my appeal" to the veteran at his address of record 
with instructions to sign the form and return it to the 
representative.  This mailing was returned undelivered in 
August 1996.  The representative's written statements in 
September 1996 and December 1996 did not mention the 
veteran's intention to withdraw his appeal.

The Board in remanding the case in December 1996 sought to 
clarify the status of the appeal.  Of record are two signed 
statements from the veteran wherein, collectively, he said 
that he wished to reopen his claim for pension and that he 
would no longer draw SSA benefits beginning in January 1997.  
Both statements were received at the M&RO on December 9, 
1996.  They showed different addresses for the veteran but 
the same telephone number.  On January 14, 1997, a signed 
statement from the veteran bearing this date was received at 
the M&RO wherein he advised that he did not want to continue 
with his appeal but that he wished to reopen his claim for 
nonservice-connected pension.  Once again he advised that his 
SSA benefit would be discontinued in January 1997 and that 
this was his only income.  

In response to this correspondence, the M&RO in March 1997 
advised him that no further action would be taken and that if 
this was not his intent he should contact them immediately.  
He was also advised that such notice could be submitted 
within a year from the date of the letter to protect the 
current appeal.  The letter was mailed to the veteran at his 
current address.

On August 19, 1997, the veteran submitted two statements 
regarding his claim.  In one he said that due to his "mental 
status at the time" he file several different "claims" he 
wished to withdraw.  He mentioned specifically statements in 
support of claim dated February 27, 1996, December 9, 1996 
and January 14, 1997.  He said that he wised to continue his 
appeal that was currently under remand from the Board.  There 
was also a report of contact with the representative who 
advised that the veteran intended to reinstate his original 
appeal and did not, in fact, wish to withdraw the appeal as 
previously indicated.

Thereafter the M&RO in December 1997 issued a rating decision 
that affirmed the previous determination to deny entitlement 
to nonservice-connected disability pension benefits.  After 
another M&RO hearing and review of more recent medical 
evidence, the claim was reviewed again and granted in May 
1998.  The effective date selected for pension entitlement 
was December 4, 1996, the date of VA hospitalization. 

The RO in May 1998 informed the veteran of this 
determination.  He disagreed by asserting that the effective 
date should be from the date of his original claim, which had 
been on appeal since late 1994.  The RO in the statement of 
the case advised him, in essence, that his entitlement could 
not be earlier than the date of evidence showing increased 
disabilities.  


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400  

Disability pension (Sec. 3.3(c)). An award of disability 
pension may not be effective prior to the date entitlement 
arose.  (i) Claims received prior to October 1, 1984. Date of 
receipt of claim or date on which the veteran became 
permanently and totally disabled, if claim is filed within 
one year from such date, whichever is 
to the advantage of the veteran.

(ii) Claims received on or after October 1, 1984. (A) Except 
as provided in paragraph (b)(1)(ii)(B) of this section, date 
of receipt of claim. (B) If, within one year from the date on 
which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran. While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim. For the purposes 
of this subparagraph, the presumptive provisions of Sec. 
3.342(a) do not 
apply.  38 C.F.R. § 3.400(b)(1).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A Notice of Disagreement may be withdrawn in writing before a 
timely Substantive Appeal is filed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board of 
Veterans' Appeals promulgates a decision.

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant. The agency of original 
jurisdiction may not withdraw a Notice of Disagreement or a 
Substantive Appeal after filing of either or both.
38 C.F.R. § 20.204.

Where in any instance there is no applicable rule or 
procedure, the Chairman may prescribe a procedure which is 
consistent with the provisions of title 38, United States 
Code, and these rules.  38 C.F.R. § 20.2.

All decisions of the Board will be stamped with the date of 
mailing on the face of the decision. Unless the Chairman of 
the Board orders reconsideration, and with the exception of 
matters listed in paragraph (b) of this section, all Board 
decisions are final on the date stamped on the face of the 
decision. With the exception of matters 
listed in paragraph (b) of this section, the decision 
rendered by the reconsideration Panel in an appeal in which 
the Chairman has ordered reconsideration is final.

(b) Exceptions. Final Board decisions are not subject to 
review except as provided in 38 U.S.C. 1975 and 1984 and 38 
U.S.C. chapters 37 and 72. A remand is in the nature of a 
preliminary order and does not constitute a final decision of 
the Board. 38 C.F.R. § Sec. 20.1100. 

Motion means a request that the Board rule on some question 
which is subsidiary to the ultimate decision on the outcome 
of an appeal. For example, the questions of whether a 
representative's fees are reasonable or whether additional 
evidence may be submitted more than 90 days after 
certification of an appeal to the Board are raised by motion 
(see Rule 609, paragraph (i), and Rule 1304, paragraph (b) 
Secs. 20.609(i) and 20.1304(b) of this part). Unless raised 
orally at a personal hearing before Members of the Board, 
motions for consideration by the Board must be made in 
writing. No formal type of document is required. The motion 
may be in the form of a letter which contains the necessary 
information.  38 C.F.R. § 20.3(l).

The appellant will not be presumed to be in agreement with 
any statement of fact contained in a Statement of the Case to 
which no exception is taken. Decisions of the Board are based 
on a review of the entire record. The decision of the Board 
will be in writing and will set forth specifically the issue 
or issues under appellate 
consideration. Except with respect to issues remanded to the 
agency of original jurisdiction for further development of 
the case and appeals which are dismissed because the issue 
has been resolved by administrative action or because an 
appellant seeking nonmonetary benefits has died while the 
appeal was pending, the decision will also include separately 
stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, the 
reasons or bases for those findings and conclusions, and an 
order granting or denying the benefit or benefits sought on 
appeal or dismissing the appeal. A decision by a panel of 
Members will be by a majority vote of the panel Members.  
38 C.F.R. § Sec. 19.7.

The content of the Board's decision, remand, or order in 
appeals involving a simultaneously contested claim will be 
limited to information that directly affects the issues 
involved in the contested claim. Appellate issues that do not 
involve all of the contesting parties will be addressed in 
one or more separate written decisions, 
remands, or orders that will be furnished only to the 
appellants concerned and their representatives, if any.  
38 C.F.R. § 19.8.


Analysis

The determination of the effective date for an original claim 
as well as a claim to reopen is governed by 38 U.S.C.A. § 
5110(a), which provides generally for a date fixed in 
accordance with the facts found, but not be earlier than the 
date of receipt of application.  See also 38 C.F.R. § 3.400 
(1999) providing the same general rule for an effective date 
and that when a claim is reopened after a final disallowance, 
an award will be effective either on the date of receipt of 
the new claim or on the date entitlement arose, whichever is 
later. 

Where, as in this case, a disability-pension award is made 
based on a claim on or after October 1, 1984, the general 
rule is that an effective date is the date of receipt of 
claim, but an award may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.400(b)(1), (b)(1)(ii) 
(1999).  As to a pension award, 38 U.S.C.A. § 5110(b)(3) and 
38 C.F.R. § 3.400(b)(1)(ii)(B) provide for a retroactive 
award exception to the general rule.  In such cases, the 
effective date of an award shall be the date of application 
or the date on which the veteran became permanently and 
totally disabled, if the veteran applies for a retroactive 
award within one year from such date whichever is to the 
advantage of the veteran provided the veteran meets the 
additional condition of having been prevented from applying 
for disability pension for a period of at least 30 days 
beginning on the date on which the veteran became permanently 
and totally disabled.  38 U.S.C.A. § 5110(b)(3)(B). 

Thus a pension award may be effective earlier than the date 
of receipt of the claim resulting in an award only if: (1) 
the veteran specifically claims entitlement to retroactive 
benefits separately or together with the claim for disability 
pension, and the claim for retroactive benefits is received 
by VA within one year from the date on which the veteran 
became permanently and totally disabled.  38 C.F.R. § 
3.151(b) (1999).  Three elements must be met.  

Although willful misconduct is raised from the record showing 
alcoholism as a primary disabling condition that was duly 
noted by SSA, the veteran has not fulfilled the requirements 
of other elements.  He filed his first claim for pension in 
September 1993 and although he claimed being disabled for 
work since 1990 there is no evidence that incapacity ever 
prevented the appellant from filing a pension claim with VA, 
as required by § 3.400(b)(1)(ii)(B).  The claim for SSA 
disability benefits was adjudicated in 1992 and denied twice 
before being favorably considered in 1995.  However the 
statutory provision, 38 U.S.C. § 5105(b), or the regulations 
do not provide a basis for retroactive pension benefits.  
These provisions apply only, in the event of the death of the 
veteran, to a survivor's claim with VA.  See, for example, 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

Because there is no evidence that the veteran was prevented 
by his disabilities from filing his pension claim with VA, 
the retroactive exception to the general pension effective 
date rule is not applicable here.  He claims that he became 
disabled in 1990 but he filed his claim for pension in 1993.  
Since he did not file his claim for pension within one year 
of becoming permanently and totally disabled, the effective 
date of his pension is no earlier than the date he filed his 
claim.  

The critical determination in this case concerns what effect 
should be given to the veteran's withdrawal of appeal after 
the Board remand.  Although he claimed that his mental state 
at the time was a mitigating factor, the record does not show 
any medical evidence supporting his contention.  In essence, 
he has not identified any competent evidence exists that 
supports his allegation of incapacity at that time.  He is 
claiming a medical basis for actions he now says were not 
intended.  It would seem such a determination would require 
supporting medical evidence but he does not offer such 
evidence or identify its existence.  He would not be 
competent to provide it since he does not claim to possess 
medical expertise.  The representative indicated he had 
discussed the matter with the veteran and in so doing offered 
no inference that the veteran was incapable of understanding 
the consequences of his action, or that he acted 
incompetently or incoherently, or otherwise gave any 
indication of being incapable of acting rationally so that 
his intended action could be reasonably called into question.

The medical evidence shows he was seen in late February 1996 
for an eye evaluation and other contemporaneous records 
mention knee and chest pain complaints.  He also submitted 
two other statements in early December 1996 wherein he 
specifically noted his intention to reopen the pension claim, 
being fully aware of the changes in compensation brought 
about by the termination of his SSA disability benefit.  In 
early December 1996 he was seen with back and leg pain 
complaints and VA hospitalized him from December 4-9, 1996 
for pneumonia.  The discharge summary did not mention any 
restriction on his physical activities.  VA hospitalizations 
in January 1996 and November 1996 were linked to alcoholism 
and therefore cannot serve to establish an earlier effective 
date.  38 C.F.R. §§ 3.3, 3.301, 3.342. 

Viewing the record, it appears clear that the veteran 
intended to withdraw the appeal before the Board remand 
through the representative's February 1996 letter.  However, 
he did not formalize this intention until early 1997.  
Arguably the technical elements to properly withdraw his 
substantive appeal were met in early 1996.  The appellate 
rules do not require a signed statement from the appellant be 
of record but only that his consent in writing is given to 
the representative.  The veteran was sent a statement to sign 
but he apparently moved and delivery could not be completed.  
However, his signed VA form received in January 1997 clearly 
met the regulatory requirement for a valid withdraw of a 
substantive appeal.  There was no correspondence from him 
before that to indicate he had reconsidered his intention to 
withdraw the appeal at that time.  That a substantive appeal 
may be withdrawn after a Board remand is provided in 
38 C.F.R. § 19.38.  Therefore a remand is not a decision of 
the Board for the purposes of 38 C.F.R. § 20.204.  Under 
38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a decision 
of the Board is appealable to the Court.  A remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of an appeal.  38 C.F.R. 
§ 20.1100(b) (1999).

Under applicable law and regulation, the effective date of 
the pension award should have been no earlier than the date 
of reopened claim in December 1996.  See 38 U.S.C. § 5110(a); 
38 C.F.R. § 3.400, 3.400(a).  The applicable legal precedent 
affirms the principle that veterans are as free to withdraw 
claims as they are to file them and that when claims are 
withdrawn, they cease to exist.  Hanson v. Brown, 9 Vet. App. 
29, 32 (1996); 38 C.F.R. § 20.204(b).  In Hanson, a veteran 
had withdrawn a claim via a written statement prior to the 
RO's rendering of a decision on that claim, and the Board 
determination as to the validity of that withdrawal was 
affirmed.  The veteran in the matter at hand did not verbally 
transmit to the Board directly his intention to with draw the 
appeal.  Hanson, 9 Vet. App. at 32; cf. Isenbart v. Brown, 7 
Vet. App. 537, 541 (1995).  

Where it is not clear that a VA claimant has withdrawn a 
particular claim from an appeal to the Board, it is not 
sufficient for the Board to conclude that there is an 
abandonment without providing an adequate statement of 
reasons or bases to support that conclusion.  Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996).  In this case, the 
veteran's January 1997 "STATEMENT IN SUPPORT OF CLAIM" (VA 
Form 21-4138) indicated his intention to withdraw the pension 
claim appeal.  He was privately hospitalized late on the 
evening of January 14, 1997, to evaluate a possible seizure.  
Reportedly he had no alcohol for the previous two days and 
denied other symptoms.  On a VA psychiatric examination 
several days later he was found competent for VA purposes and 
he once again relate the situation regarding the termination 
of his SSA benefits and the need to replace this income.  In 
addition, the veteran did not respond for several months 
after the RO asked that he immediately notify VA if he did 
not intend to withdraw the appeal.  And at that time, 
although he argued his medical condition influenced his 
decision, he did not offer any medical opinion to support his 
contention.  The report of hospitalization in December 1996 
and January 1997 and VA examination in early 1997 do not 
appear to offer such support to overturn the withdrawal of 
appeal.  

Based on all of the circumstances, the Board finds that he 
had intentionally withdrawn the appeal in January 1997 when 
he formalized his earlier communicated intention to do so.  
It is significant that he withdrew the appeal well after the 
expiration of the normal appeal period.  Had he done so 
during the regulatory prescribed time period he would likely 
have been allowed to revive the appeal without question, 
although there are no explicit provision in the appellate 
rules for reviving a withdrawn appeal.  Of course his 
circumstances are much different and the case law appears to 
support the conclusion that a properly withdrawn appeal 
ceases exist and thus warrants the application of the 
effective date rules for reopened claims.  See Hanson, 
Verdon, and Isenbart, cited for persuasive reasoning in 
Crosby v. West, No. 97-2239 (U.S. Vet. App. May 15, 2000).  

The Board has reviewed the case law and does not find any 
reason to reinstate his appeal based on the erroneous advice 
regarding reinstatement given by the RO in accepting his 
withdrawn appeal in 1997.  It is well settled that erroneous 
advice of a government employee cannot estop the government 
from denying benefits.  See, for example, Bone v. Brown, 9 
Vet. App. 446 (1996); Walker v. Brown, 8 Vet. App. 356 
(1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).



ORDER

An effective date earlier than December 4, 1996, for 
entitlement to nonservice-connected disability pension 
benefits is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

